United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-1306EA
                                     _____________

Lem Williams, Jr.,                      *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Garland Nelson, State Parole Officer,   *
Little Rock, Arkansas,                  *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                             Submitted: February 6, 1998
                                 Filed: February 20, 1998
                                   _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ____________

PER CURIAM.

       Lem Williams, Jr., filed this 42 U.S.C. § 1983 action against Garland Nelson, his
former state parole officer, claiming constitutional violations in connection with
Williams’s parole revocation, and seeking damages and release from custody. After the
entry of a clerk’s default against Nelson was set aside, the district court granted
Nelson’s motion to dismiss, and Williams apeals. Having carefully reviewed the record
and the parties’ briefs, we find no abuse of discretion in the grant of relief from default,
or in the denial of leave to file Williams’s amended complaint. We also conclude the
district court correctly granted Nelson’s motion to dismiss. To the extent Williams’s
claims were not barred by Heck v. Humphrey, 512 U.S. 477 (1994), Williams did not
allege a compensable injury attributable to Nelson. See Heck, 512 U.S. at 487 n.7;
Jones v. Moore, 986 F.2d 251, 253 (8th Cir. 1993) (per curiam). We affirm the district
court but modify the judgment to a dismissal without prejudice. See Schafer v. Moore,
46 F.3d 43, 45 (8th Cir. 1995) (per curiam). Williams’s motion to consolidate this
appeal with his pending 28 U.S.C. § 2255 action is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-